Citation Nr: 0713800	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities claimed as due to 
herbicide agents used in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from April 1968 to July 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2003 
rating decision of the Regional Office (RO) in Providence, 
Rhode Island.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), are applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran served in the United States Army in Vietnam from 
August 1968 to August 1969.  He alleges that as a result of 
exposure to herbicides while in country, he developed 
peripheral vascular disease.  Service medical records are 
silent for neurological complaints that could be attributed 
to peripheral neuropathy.  Post-service, there is no 
indication that the veteran was diagnosed with acute or 
subacute peripheral neuropathy within two years following his 
last known exposure to herbicides on August 29, 1969. 

Medical records associated with the claims folder document 
the veteran's complaints of pain and burning in the feet, 
hands and fingers.  In mid-February 2002, the veteran was 
examined at a VA medical facility regarding his complaints.  
Peripheral neuropathy was suspected and a work-up was 
ordered.  In late February 2002, an electromyogram (EMG) and 
nerve conduction studies (NCS) were performed on the left 
upper and lower extremities.  The results were normal.  In 
July 2003, the veteran underwent a VA neurological 
examination.  The claims folder was not reviewed by the 
examiner.  In association with the physical examination, an 
EMG and NCS were ordered, and accomplished on August 1, 2003.  
Following the examination, the examiner diagnosed peripheral 
neuropathy that may be the result of hypothyroidism found on 
blood exam, and no way to rule out a relation to Agent 
Orange.  The report was identified as Report # 67096.  A 
second document dated the same day, prepared by the same 
examiner, and also identified as Report # 67096, was 
identical in all respects to the first report, except that 
there was no mention of no way to rule out a relation to 
Agent Orange.  The examiner noted that the August 2003 
EMG/NCS revealed scattered neuropathic abnormalities in the 
upper and lower extremities.  That test result is not 
associated with the claims folder.

Because there is an obvious discrepancy between the two 
supposedly identical reports # 678096, and because the August 
1, 2003 EMG/NCS upon which the diagnostic impression was 
based is not associated with the claims folder, nor was it 
mentioned in the statement of the case, the case must be 
remanded to correct the deficiencies.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for peripheral 
neuropathy since 1969.  After the veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should inquire of the 
veteran whether he is in receipt of 
Social Security Administration (SSA) 
disability benefits.  If it is determined 
that he is receiving SSA disability 
benefits, the AMC/RO is to obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The veteran should be afforded a VA 
neurology examination to determine 
whether the veteran has peripheral 
neuropathy.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the neurologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The neurologist is to indicate 
whether the evidence in the file supports 
a finding of acute or subacute peripheral 
neuropathy being identified prior to 
September 1, 1971, which would be two 
years after the veteran's last known 
exposure to herbicides.  

The examiner is to indicate whether the 
veteran has peripheral neuropathy, not of 
the acute or subacute nature.  If 
peripheral neuropathy is identified, the 
neurologist is to indicate the likely 
cause of the disease.  If herbicides are 
identified as a potential cause, the 
examiner is to opine whether the 
peripheral neuropathy is as least as 
likely as not (50 percent possibility or 
greater) the result of exposure to 
herbicides in service.  Complete reasons 
and bases are to be provided for the 
opinion rendered.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



